Exhibit 10.26

 

 

 

 

 

Shenzhen Housing Leasing

 

 

 

 

Agreement

 

 

 

 

 

Prepared by Shenzhen Housing Leasing Administration Office

 

 
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Notes to the registration (record) of housing leasing agreements

 

A.     Information to be submitted for the housing leasing agreement
registration (record):

 

(A)

A certificate of property rights or other valid documents as the proof of
ownership (the right to use), and the original document shall be presented, with
the copy for record.

 

(B) The identification documents or proof of legal status of the lessor and
lessee or other legal qualifications, including:

 

 

1.

Individuals

 

The ID card or other proof documents of legal status (the original paper shall
be presented, with the copy for record).

 

 

2.

Organizations

 

The establishment document or the organization code certification of the entity
and the original document shall be provided, with the copy for record;

 

The original certificate of the legal representative

 

(C) In case of housing held in trust, a power of attorney and the identification
of agent shall be provided; when others are entrusted to rent or to lease, the
agent shall provide the power of attorney as well as his own identification.

 

(D)

In case of joint ownership of the housing, it is required to provide proof of
rental agreement by all co-owners and the power of attorney.

 

(E)

Housing leasing agreement.

 

As for the power of attorney abovementioned in (C) and (D), the original
document shall be collected while such papers by overseas parties should be
notarized and legalized in accordance with relevant requirements.

 

B.     For a description of the filing for housing leasing agreement:

 

Pursuant to Article 6 and Article 7.2 of the Regulations of Shenzhen Special
Economic Zone on House Leasing, where the house to be leased cannot be
registered according to the above regulations, the parties shall bring with the
relevant information of the house and the identification document of related
party to the competent district authorities for record.

 

 

 
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Housing Leasing Agreement

 

 

 Lessor (Party A):

 [ex10-26img001.gif]

 

Housing Information Coding Card:

 

 

Address:

 

 

Zip:

 

Phone:

13828875555

 

Number of organization code certificate or ID card:

 440524197406182919  

 

Entrusted Agent: 

 

         

Address: 

 

      

Zip:

 

Phone:

 

      

Number of organization code certificate or ID card: 

 

 

 

 

Lessee (Party B):

Talon Zipper (Shenzhen) Co., Ltd.

 

Address:

Room 1601-1608, Block C, Tian’an International Building, Renmin

  Road S., Luohu District, Shenzhen

 

Zip:

518001     

Phone:

82351725 

 

Number of organization code certificate or ID card:

79046501-2

 

Entrusted Agent:

 

 

Address:

 

 

Zip:

 

Phone:

 

 

Number of organization code certificate or ID card:

 

 

 

 

According to the Contract Law of PRC, the PRC Urban Real Estate Administration
Law, the Regulations of Shenzhen Special Economic Zone on House Leasing and the
detailed rules for implementation, and the Decision by Shenzhen Municipal
People's Congress Standing Committee on Strengthening Security Responsibility of
House Leasing, Party A and Party B, after mutual consultation, have agreed to
conclude this contract.

 

Article 1 Party A shall lease to Party B the premises located in Rooms 1601,
1602,1603, 1604, 1605, 1606, 1607 and 1608 Building C, Tian An International
Building, Renmin Road S., Luohu District, Shenzhen City. (Hereinafter referred
to as the House to be leased)

 

 
 

--------------------------------------------------------------------------------

 

  

--------------------------------------------------------------------------------

 

The total floor area of the Leased House shall be 944.6 square meters. Holder of
the rights in the Leased House:[image3.jpg]; the name and number of property
rights certificates or other valid documents for ownership (the right to use):
2000535049, 2000535048, 2000535046, 2000535051, 2000535043, 2000535039,
2000535042, and 2000535041.

 

Article 2 The unit monthly rental of the Leased House shall be RMB / (in words:
RMB / ) per square meter based on the building area, and the total monthly
rental shall be RMB 103,906.00 (in words: RMB one hundred and three thousand
nine hundred and six)

 

Article 3 Party B shall pay the first installment of the rental of RMB
103,906.00 (in words: RMB one hundred and three thousand nine hundred and six)
by August 15, 2015.

 

Article 4 Party B shall pay the rental to Party A by:

 

☑

by the 20th day of every month;

 

☐

by the ___ day of the ___ month of every quarter;

 

☐

by the ___day of the ___month of every six months;

 

☐

by the ___day of the ___ month of every year;

 

When Party A collects the rental, Party A shall issue a tax invoice to Party B.

 

(Both parties shall select one out of the four payment modes as mentioned above,
and mark in the box selected with "√")

 

Article 5 The lease term of the House to be leased by Party B shall be from
August 15, 2015 to October 31, 2020.

 

The term stipulated in the foregoing paragraph shall be neither longer than the
approved term for land use, nor more than 20 years, and no term beyond such
limit shall be valid.

 

Article 6 The purpose of the Leased House: Office.

 

Without the written consent of Party A, Party B shall not use the Leased House
for other purposes.

 

Article 7 Party A shall deliver the Leased House to Party B before August 15,
2012 for use, and go through the relevant handover procedures by the date.

 

If Party A makes a delivery of the Leased House that later than the time in the
above paragraph, Party B may require a corresponding extension of the term of
this contract, and the parties shall sign a written document to confirm and file
with the contract registration (record) authorities.

 

Article 8 Upon the delivery of the Leased House, both parties shall confirm the
related status of the Leased House and the ancillary facilities etc. at that
time and record the same in the Addenda hereto.

 

Article 9 Upon the delivery of the Leased House, Party A can collect from Party
B an amount of Nil__ months (no more than three months) of the rental as the
deposit for the lease, namely， RMB119,019.6 (In words: RMB One Hundred and
Nineteen Thousand Nineteen Six Yuan and Sixty Cents).

 

 
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

When collecting the deposit, Party A shall issue the receipt to Party B.

 

Party A shall return the lease deposit to Party B under conditions as follows:

 

1. 

;

 

 

 

 

2. 

;

 

 

 

 

3. 

;

 and

 

☐

Only one of the above conditions need be satisfied.

 

☐

All conditions have to be satisfied.

 

(The parties shall jointly choose either of the above two ways, with the
selected one to be identified by "√")

 

The means and timing for the return of the lease
deposit:                                          

 

Party A may not return the deposit under any of the following circumstances:

 

1.

;

 

 

 

 

2.

;

 

 

 

 

3.

;

 

 

Article 10 During the lease period, Party A shall be responsible for payment of
the land use fees and taxes generated from the Leased House, lease management
fees and           charges; and Party B shall be responsible for the timely
payment of water and electricity fees, sanitation costs, housing (building)
property management fees,           charges of the Leased House and other
expenses arising from the Leased House.

 

Article 11 Party A shall ensure that the delivered Leased House and its
ancillary facilities comply with the requirements of the relevant safety laws,
regulations and/or rules.

 

Article 12 Party B shall make the rational use of the Leased House and its
ancillary facilities, and shall not engage in the illegal use of the Leased
House; and to the normal and reasonable use of the Leased House by Party B,
Party A shall not conduct any disturbance or barrier.

 

Article 13 During the use of the Leased House by Party B, provided that not
caused by Party B, the Leased House or its auxiliary facilities emerges or
happens any damage or failure that hampers security or normal use, then Party B
shall promptly notify Party A and take effective measures to prevent the defects
from further worsening . Party A shall, within SEVEN days upon the receipt of
such notice, carry out the maintenance or directly appoint Party B to repair on
behalf of Party A; and if Party B cannot notify Party A or Party A fails to
perform the maintenance obligation within the aforesaid time after receiving the
notice, Party B can conduct the corresponding repair on behalf of Party A. In
case of any extreme emergency that in need of an immediate repair, Party B shall
first conduct the maintenance and promptly notify Party A the related situation
in a timely manner.

 

 
 

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------



The maintenance expenses (including such reasonable costs incurred by Party B on
behalf of Party A and due to prevent the defects from worsening) under such two
circumstances specified above shall be borne by Party A. Provided that Party B
fails to fulfill the obligations under the above two paragraphs, namely failing
to notice Party A in a timely manner or failing to take possibly effective
measures, and resulted in the expansion of loss, the (additional) part of
maintenance costs shall be borne by Party B.

 

Article 14 If due to improper or unreasonable use by Party B, the Leased House
or its auxiliary facilities emerges or happens any damage, failure or other such
abnormal circumstances that hinder safety, Party B shall be responsible for
repair or compensation as well as the timely notification to Party A.

 

If Party B alters the internal structure, decorate or setting has an impact on
building structure of equipment, design size, scope, process, materials such as
solution can be construction after get Party A’s written consent. If the Lease
Period expires or surrender of tenancy because of Party B’s responsibility,
Party A is entitled to choose one of the following rights, unless otherwise
agreed:

 

☑

All attached decoration to the house owned by Party A.

 

☐

Require Party B restore the original state.

 

☐

Charge Party B the actual fee in the recovery engineering.

 

 

 

(The parties shall work together to choose from above three options, with the
selected one to be identified by "√")

 

Article 15

 

☐

During the lease period, Party B may sublet all or part of the Leased House to
other parties, and go to the housing leasing authorities for registration
(record) procedures. But such sublease shall not exceed the contractual lease
term;

 

☑

During the lease period, with the written consent for sublease by Party A, Party
B can present the written evidence to the rental registration (record)
authorities for handling procedures. But such sublease shall not exceed the
contractual lease term;

 

☐

During the lease period, Party B shall not sublease all or part of the Leased
House to other parties.

 

(The two parties shall work together to choose from above three options, with
the selected one to be identified by "√")

 

Article 16 Within the validity period of this agreement, when Party A needs to
transfer all or part of the property right of the Leased House, Party A shall
notify Party B in writing one month prior to such transfer while Party B shall,
upon the receipt of such notice, response to Party A within TEN working days,
and Party B has a preemptive right of purchase under the same conditions.

 

 
 

--------------------------------------------------------------------------------

 

  

--------------------------------------------------------------------------------

 

When transferring the Leased House to other parties, Party A has the
responsibility to inform the transferee that it is required to continue
performing this Agreement.

 

 

Article 17 Within the validity term of the contract, it will be allowed to
terminate or change under any of the following circumstances:

 

(A)

An event of force majeure, the contract is unable to perform;

 

(B)

The Leased House is under governmental acquisition, recovery or removal;

 

(C)

Party A and Party B reach a consensus through consultation.

 

Article 18 As any loss arisen form any of the following circumstances, Party A
may:

 

☐

1. Request Party B to restore the housing to the original condition;

 

☐

2. Request Party B to compensate damages;

 

☑

3. Non-refund the lease deposit;

 

☐

4. Require Party B to pay liquidated damages of RMB           (in
words:          ).

 

(The above four ways can be selected by two parties through consultation, but
the items 3 and 4 cannot be chosen simultaneously, with "√" to identify the
selected options):

 

(A)

Party B delays the rent payment up to 30 days (ONE month) or more;

 

(B)

The possible loss of Party A due to the payment delay by Party B may approach
RMB 50,000 (in words: Fifty Thousand only) or more;

 

(C)

Party B uses the Leased House for illegal activities, harming the public
interests or the interests of other parties;

 

(D)

Party B alters the structure or use of the Leased House without authorization;

 

(E)

Party B violates the provisions of Article 14 of the agreement and does not
assume responsibility for maintenance or to pay maintenance costs, resulting in
severe damages to housing or equipment;

 

(F)

Without the written consent of Party A and/or approval of relevant departments,
Party B on its own will conducts the renovation of the Leased House;

 

(G)

Party B subleases the Leased House to a third party without authorization.

 

In addition to pursuing Party B’s liability for damages or the responsibility of
breach, Party A has the right to request Party B to alter terms of the agreement
or terminate the contract according to the above circumstances; and upon
receiving the notice of termination of the contract. Party A has the unilateral
right to apply for the discharge of the contract registration (record).

  

 
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Article 19 As for any loss arisen from the following circumstances, Party B may:

 

☐

1. Request Party A to compensate damages;

 

☑

2. Request Party A to double refund the lease deposit;

 

☐

3. Party A shall pay the liquidated damages of RMB           (in words:
            ).

 

(The three methods will be chosen by both parties, but the items 2 and 3 cannot
be selected simultaneously; and "√" shall be used to identify the corresponding
selection.

 

(A)

Party A delays the delivery of the Leased House for days (months) or more;

 

(B)

Party A is in violation of Article 11 of the contract, with the safety of the
Leased House not meeting the relevant laws, regulations and rules;

 

(C)

Party A is in violation of Article 13 of the contract and does not assume
responsibility for maintenance or to pay maintenance costs;

 

(D)

Without the consent of Party B or the approval of relevant departments, Party A
conducts the re-construction, extension or decoration on the Leased House
conversion;

 

(E)

Without sound reasons, Party A unilaterally requests for an early cancellation
(termination) of the contract.

 

In addition to pursue Party A liability for damages or the responsibility of
breach, Party B has the right to request Party A to alter terms of the contract
or terminate the contract according to the above circumstances; and upon
receiving the notice of termination of the contract,, Party B has the unilateral
right to apply for the discharge of the contract registration (record).

 

Article 20 Within SEVEN days upon the termination of this contract, Party B
shall move out and return the Leased House back to Party A, and ensure the
premises and ancillary facilities in good condition (except normal wear and
tear); and Party B shall settle all fees borne by it, handling the handover
procedures.

 

Provided that after lease term Party B fails to move out or return the House to
be leased, Party A shall be entitled to recover the Leased House by laws or
contractual provisions, and charge Party B the compensation equivalent to twice
of the rental of the overdue part.

 

Article 21 Upon the expiry of lease term under the agreement, Party B needs to
continue renting the Leased House, it shall request Party A TWO months prior to
such expiry for the renewal of lease, and Party B has the priority to lease the
House under the same conditions.

 

Where both parties reach an agreement on the renewal of lease, a new agreement
shall be re-entered into and go through re-register (record) at the housing
leasing competent authority.

 

Article 22 Both parties shall sign a Responsibility Document of Shenzhen Housing
Leasing Security Management. The Leased House provided by Party A shall meet the
safety standards and conditions for safe use, without any security risk. The
construction, firefighting apparatus, gas facilities, power facilities,
entrances and corridors, etc., shall be in consistent with the management
provisions or standards by the municipal government on safety production, fire
protection, security, environmental protection, hygiene and so on. Party B shall
be in strict accordance with the above requirements by the government function
departments, and has the obligation to ensure that the Leased House in use
carries no security risk. The terms agreed under this contract shall be
performed by the parties, and either party in breach of contract shall bear the
corresponding responsibility under this contract.

 

 
 

--------------------------------------------------------------------------------

 

  

--------------------------------------------------------------------------------

 

Article 23 As for matters not mentioned in this contract, the parties may agree
separately in the attached page(s), of which such content, as a part of this
contract, shall has the same effect with this contract upon being sealed by both
parties.

 

Where both parties have agreed to change the contract during the lease term,
within ten days after the establishment of such changed contract, the two
parties shall go to the Leasing Authority for registration (record).

 

Article 24 In case of any dispute arising from this contract, the parties shall
negotiate friendly for settlement; if such consultation fails, such dispute can
be filed with the housing rental competent department for mediation; and if such
mediation fails, either party may:

 

☑

Apply for arbitration by Shenzhen Arbitration Commission;

 

☐

Apply for arbitration by China International Economic and Trade Arbitration
Commission Shenzhen Branch;

 

☐

Summit the dispute to the People’s Court that has the jurisdiction over the
location of the Leased House.

 

(The above dispute resolutions are to be chosen by both parties, with the
selected one to be identified by "√")

 

Article 25   Both parties agreed on the following mailing addresses for
communication or document may be serviced:

 

Address of Party A:

 

 

 

 

 

Address of Party B:

 

 

 

If such addresses are not agreed, the communication address upon the signing of
this contract by both parties will be used as the delivery address.

 

Without any written notice for change such above address shall have been
effective. Given that one contractual party sends a notice or document to the
other party by the delivery address will be deemed to have been serviced. If the
document mailed by such above address is returned by the postal department, such
return date will be deemed that date of service.

 

Article 26 This contract shall come into effect upon signing by two parties.

 

Within ten days upon the signing of contract, both parties shall go for contract
registration (record) at the housing leasing competent authority.

 

Article 27 The original copy of this agreement is in Chinese.

 

Article 28 This agreement is executed in triplicate, of which Party A holds one
copy, Party B holds one copy, the contract registration agency holds one copy,
and the relevant department holds

 

Nil copies. 

 

 
 

--------------------------------------------------------------------------------

 

  

--------------------------------------------------------------------------------

 

Party A (Signature / Stamp):

[image.jpg] 

/s/ Chen Zhen Guang

Legal representative:

 

Phone:

 

Bank Account:

 

Agent (Signature /Stamp):

 

 

Signature Date: 08/10/2015

 

 

 

 

 

Party B (Signature /Stamp):

[image2.jpg]  /s/ Talon Zipper (Shenzhen) Co., Ltd.  Legal representative:  
Phone:   Bank account:

 

Agent (Signature / Stamp):

 

Signature Date: 08/10/2015

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex of Shen (Luo) No. _________      _______ Contract

--------------------------------------------------------------------------------

 

Supplementary Agreement to Lease Contract

 

 

Party A (hereinafter referred to as “Party A”): Chen Zhen Guang
ID Card No.: 440524197406182919

 

Party B (hereinafter referred to as “Party B”): Talon Zipper (Shenzhen) Co.,
Ltd.

 

 

Article 1 Rental and Term of Lease

 

The term of lease shall be five years and two and a half months: the monthly
rental for the first year (from August 15, 2015 to August 14, 2016) shall be RMB
103,906.00 (in words: RMB one hundred and three thousand nine hundred and six );
the monthly rental for the second year (from August 15, 2016 to August 14, 2017)
shall be RMB 109,101.00 (in words: RMB one hundred and nine thousand one hundred
and one); the monthly rental for the third year and Two and half months (from
August 15, 2017 to October 31, 2018) shall be RMB 114,556.00 (in words RMB one
hundred and fourteen thousand five hundred and fifty six). The monthly rental
for the fourth year (from November 1, 2018 to October 31, 2019) shall be RMB
120,284.00 (in words RMB one hundred and twenty thousand two hundred and eighty
four). The monthly rental for the fifth year (from November 1, 2019 to October
31, 2020) shall be RMB 126,298.00 (in words RMB one hundred and twenty six
thousand two hundred and ninety eight). The rental duration from August 15, 2015
to October 31, 2018 is fixed Lease Contract period, either Party A or Party B
shall not arbitrarily and unilaterally terminate the Lease contract. From
November 1, 2018 to October 31, 2020 it is optional lease Contract period,
Either Party A or Party B can give out the Termination Contract notice to other
party in writing 6 months in advance for any reasons, the notification will be
effective upon receiving by the other party.

 

Party B shall pay the monthly rental to Party A by the 20th day of every month.
Where Party B pays the rental in arrears, Party B shall pay the overdue fine to
Party A at an amount equal to the days in arrears multiplied by 0.05% of the
rental.

 

Article 2 Security Deposit for Management Fee and Guarantee Deposit for Lease

 

Party B shall pay Party A an amount of RMB 119,019.60 (in words: RMB One Hundred
and Nineteen Thousand Nineteen dollar and Sixty cents) as the guarantee deposit
for lease and an amount of RMB 51,080.40 (in words: RMB Fifty-one Thousand
Eighty Dollars and Four Cents) as the security deposit for management fee. Party
A shall return the guarantee deposit for lease and the security deposit for
management fee in full to Party B (without interest) within three working days
after the term of lease expires and Party B has paid off all payable costs and
expenses.

 

During the term of the Contract, Party B’s guarantee deposit for lease shall not
be used for the purpose of rental.

 

Article 3 Tax and charges

 

The tax and charges that arising from the lease shall be borne by Party A. The
aforesaid rentals are all taxes included, and Party A shall issue official
invoices accordingly.

 

 
 

--------------------------------------------------------------------------------

 

 

Annex of Shen (Luo) No. _________      _______ Contract

--------------------------------------------------------------------------------

 

Article 4 Return of House and Restoration

 

The existing fitting of the Leased House was completed by Party B on its own
during the last lease period, and now shall continue to be used by Party B
together with the House. After the term of lease expires and both parties do not
renew the contract, the non-removable part of the fitting shall be owned by
Party A.

 

Party A agrees with Party B’s internal fitting and modification against the
Leased House. After the term of lease expires, Party B may return the House with
fitting to Party A, and Party A shall not demand Party B to restore the Leased
House to the state when Party A delivered the House to Party B for use.

 

Article 5 Interior decoration

 

If Party B needs to renovate the Leased House, Party B shall firstly present
Party A the decoration proposal for approval so as to implement, and also shall
handle the procedures for decoration of the venue with the property management
company in the location of the lease, with the active assistance by Party A. The
decoration program of Party B shall not come into implementation until it has
been reviewed and approved by Party A as well as the relevant departments, with
such renovation expenses to be borne by Party B. In case of early termination of
contract by Party B or the expiry of contract, Party A shall not be charged of
any renovation costs.

 

Except otherwise agreed, the fixed part of the newly decoration by Part B shall
not be removed. For those removable parts such as the movable shelf board,
furniture, etc., at the time of contract expiry or the early termination and
after settling of all the fees payable by Party B, they can be removed by Party
B.

 

Article 6 Sales during the Term of Lease

 

 

6.1

Where Party A transfers the Leased House to others during the term of lease,
Party A shall notify Party B in writing two months in advance, and Party B shall
have the priority to purchase the House. Such transfer shall not affect the
effectiveness of the lease contract, that is, the master contract and the
annexes thereto shall be valid continuously against Party B and the new house
owner.

 

 

6.2

Where Party A implements site-clearing by force, cancels the Contract
unilaterally, or the new house owner refuses to continue fulfilling the master
contract and the annexes thereto, Party A shall be required to return the
guarantee deposit for lease in two-fold and compensate Party B for all fitting
costs (subject to the invoice amount without depreciation) and the actual
removal expenses.

 

Article 7 Termination and Renewal

 

 

7.1

Before the Contract expires, where Party B needs to continue leasing the House,
Party B shall submit the renewal demand to Party A two months prior to the
expiration date of the lease. Under the same conditions, Party B shall have the
priority to lease the House;

 

 

7.2

Party A shall go through formalities to sign a new House Lease Contract properly
one month before the Contract expires. The rental shall be agreed by both
parties based on the current market situation at that time.

  

 
 

--------------------------------------------------------------------------------

 

 

Annex of Shen (Luo) No. _________      _______ Contract

--------------------------------------------------------------------------------

 

 

7.3

When the Contract expires or both parties agree to terminate the Contract ahead
of time upon consensus, and Party B fully fulfills the terms and conditions as
set out herein, Party A shall transfer the guarantee deposit for lease to the
account designated by Party B in full without interest within three working days
after Party B moves out and empties the leased House, pays off all payable costs
and expenses, and has been confirmed by Party A;

 

 

7.4

During the term of the Contract(From August 15, 2015 to October 31, 2018) ,
where either Party A or Party B needs to cancel or terminate the Contract ahead
of time, Party A or Party B must notify the other party in writing six months in
advance. Otherwise, neither Party A nor Party B shall have the right to cancel
or terminate the Contract. Any party who proposes to cancel or to terminate the
Contract shall pay the other party an amount equals to all rentals under the
unfulfilled Contract as the liquidated damages. During the optional contract
period (from November 1, 2018 to October 31, 2015) either Party A or Party B who
proposes to terminate the Contract, should notify the other party in writing 6
months in advance, the notification will be effective upon receiving by the
other party, the Lease Contract will be terminated when the notice period
expired, there is no need for the party to pay the compensation to the other
Party, both Parties shall settle their respective expenses according to the
agreed Contract.

 

 

7.5

On the expiry of the lease term, where Party B wants to extend the lease, upon
obtaining Party A’s consent, Party B may postpone moving out from the leased
House. The postponing time shall be determined by Party A, and Party B shall be
required to pay the rental and the management fee for the period.

 

Article 8 Breach of contract

 

 

1.

Within the lease term, Party A shall ensure that Party B can make use of the
property to conduct its normal business activities according to the lease
agreement. In case there is interruption to the normal business activities of
Party B caused by Party A or a third party related to Party A, Party A shall
compensate Party B the double amount of lease deposit. During the period of
interruption, Party B should not pay any rent. If Party B decides to
unilaterally terminate the lease agreement due to the continued interruption,
within 5 working days after the written termination notification sent by Party B
to Party A, Party A should refund the double amount of deposit to Party B and at
the same time pay Party B an amount equals to the rental of all the unfulfilled
period of the lease as liquidated damages.

 

 

2.

If Party B cannot conduct the ordinary course of its business activities due to
failure of the maintenance under Article 13 of the Main Contract or other
causes, Party B shall not bear the rent for such period. In addition, if such
above period exceeds more than 30 days, Party B shall have the right to
terminate the agreement and request Party A to be liable to refund the double
amount of lease deposit and other related cost or damages incurred by Party B.

  

 
 

--------------------------------------------------------------------------------

 

 

Annex of Shen (Luo) No. _________      _______ Contract

--------------------------------------------------------------------------------

 

The Agreement shall be effective and executed immediately after both Party A and
Party B sign and affix seal hereto. Any matters not mentioned herein shall be
settled by both Party A and Party B upon consultation.

 

Note: This property has been under mortgage in the Shenzhen Development Bank
Co., Ltd. Shenzhen Branch since June 16, 2011.

 

 

 

 

 

Party A (Signature / Stamp) 

Party B (Signature / Stamp):

/s/ Chen Zhen Guang

/s/ Talon Zipper (Shenzhen) Co., Ltd.

[image.jpg]

[image2.jpg]

Signing Date: August 10, 2015

Signing Date: August 10, 2015

     

 
 

--------------------------------------------------------------------------------

 

 

Special Instructions

 

1.

Before signing the contract, both parties shall carefully read the contract, and
the content of contractual terms can be negotiated for deletion or addition,
selection, supplement, filling and alteration. After signing the contract, those
contents that not having been modified (signed or stamped by both parties to
confirm) are deemed as the agreed contents of the contract. As for the
selection, supplement, filling and modification to the contents in the contract,
those items in handwriting shall be the priority.

 

2.

Before signing the contract, the lessor shall present the lessee with the
property right certificate or other proof of ownership, or other valid documents
to prove identification or legal status of the lessor. Housing trustees also
need to provide a power of attorney; for co-owning House to be leased, it is
required to provide proof of all joint owners’ agreement to lease and the power
of attorney; and the lessee shall prove to the lessor the identification of
lessee or his qualification documents of legal status.

 

3.

The parties shall sign and perform the contract in accordance with law, and
shall not violate the law with respect to procedural requirements or engage in
illegal activities.

 

4.

Once executed, the contract will be legally binding on both parties, and the
parties shall perform the obligations in accordance with the contract. Without
statutory requirements or agreements by the parties the contract shall not be
changed or cancelled.

 

5.

If any party write down the content under the contract on its own, such party
shall fill in the content, shall use a brush, pen or sign pen with carbon ink or
blue-black ink to write and sign for confirmation.

 

6.

Such blanks in partial terms under this contract (underlined) are for both
parties to negotiate and make the engagement; in addition, some terms (marked
with the sign-□) are for parties to choose.

 

7.

After signing the contract, the parties shall promptly and jointly go to the
housing/leasing departments for registration or record.

 

8.

Both parties of the lease may decide the number of original copies of the
contract according to the actual need and carefully check to ensure that all
contract copies are consistent with each other; and in any case, each party
shall hold at least one original contract.

 

9.

Any material change, termination as well as loss of the contract, the parties
shall promptly go to the original registration institution for carrying out the
relevant procedures.

 

10.

Both parties may, through consultation, agree how to dispose items in the rented
property after the lease expiration or the termination of contract, and such
matters can be prescribed in the supplementary pages (Annex).

 

11.

Under the Article 6 of the contract, for the "House to be leased Usage", it
shall be filled in one of the following five categories: Commerce, Office,
Plant, Warehouse, or Comprehensive.

  

 
 

--------------------------------------------------------------------------------

 

 

Shenzhen rental safety management

 

 

 

 

 

 

 

 

 

Letters of Responsibility

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shenzhen City, integrated management of floating population and rental office
printing 

 

 
 

--------------------------------------------------------------------------------

 

 

To implement the Decision by Shenzhen Municipal People's Congress Standing
Committee on Strengthening Security Responsibility of Rental Housing, further
clarify the responsibility for housing rental security, and strengthen the
management of leasing house safety, so as to protect people’s life and property,
this Responsibility Document for Shenzhen Housing Lease Security Management is
specifically formulated in accordance with relevant laws and regulations:

 

A.

Within the municipal administration region, the lessor and the lessee of all
production and business premises (including various types of commodity markets
as well as their stalls the counters), office space, residential and other
houses shall be responsible for the rental housing security.

 

B.

When leasing a house, the lessor shall possess the proper ownership certificate
or other proof documents required by the municipal government. In case of
housing rental through the trustee, the owner shall enter into a written
entrusting agreement with the agent, specifying the security responsibility by
respective parties. The sub-lessor, other actual lessors or parties of renting
acts shall undertake the safety obligations as the lessor.

 

C.

The lessee shall secure that the rental building as well as its entrance and
exit, corridors, firefighting equipment, gas and power facilities and so on are
in consistent with the safety standards by the relevant laws, regulations and
related administration department. In case of laws and regulations request the
obtaining the relevant permits or approval documents for property lease, the
lessor shall acquire such instruments accordingly.

 

D.

If the lessee uses the rental housing for production and business activities,
before opening, the lessor shall require the lessee to go through relevant fire
prevention procedures with proof as well as the industry and commerce business
license or proof of provincial dollars to open a certificate.

 

E.

The lessor shall at least once a quarter check on the safe use and the use
natural of the leased house and keep the written record. If the lessor cannot
complete the inspection himself due to impersonal cause, the lessor shall
entrust others to conduct such inspections.

 

F.

Upon finding out that there are security risks in the leased housing or the
lessee changes the usage of property without authorization, the lessor shall
inform the comprehensive management institution of the rental housing or other
related administrative departments.

 

G.

The lessee shall abide by provisions of laws and regulations as well as the
engagements of house rental agreements, making the rational and safe use of
houses and not being allowed to change the property structure and usage; and
once found the latent security risks in the leased house, the lessee shall
promptly report to the comprehensive management institution of the rental
housing or other related administrative departments.

 

H.

The lessee shall not at will change the usage of the leased house, and the
application of rented property for the engagement in hotel industry, food,
entertainment, net bar or workshops and other commercial activities must comply
with the relevant provisions:

  

 
 

--------------------------------------------------------------------------------

 

 

It is prohibited to use the rental housing for gambling, drug abuse and
trafficking, prostitution, pornography, documents forgery, printing illegal
publications, manufacturing and selling of counterfeit and shoddy goods,
harboring criminals, or hiding and sale of stolen goods and other criminal and
offensive conducts;

 

It is prohibited to use the rental housing for pyramid selling or disguised
pyramid, operating without a business license, unlicensed operation of clinics
or illegal engagements in the practice of medicine and the recycling of
renewable resources as well as other illegal activities;

 

It is prohibited to use the rental housing for the engagement in unlicensed
employment intermediary operation, matchmaking, training, real estate agency or
other fraudulent acts;

 

It is prohibited to use the leased residential property for production, storage,
or operation of those flammable, explosive, toxic and radioactive items or other
hazardous materials.

 

I.

Both the lessor and the lessee shall assist and cooperate with the comprehensive
management institution of the rental house to conduct safety check and
administration, truthfully providing relevant materials and information.

 

J.

Where either the lessor or the lessee does not fulfill its security
responsibilities, thus resulting in other person suffer physical or property
damages, the victim may request the lessor to bear the corresponding
compensation liability by law.

 

 

 

 

 

Lessor(Signature / Stamp):

[image.jpg]

 

Lessee: (Signature / Stamp)

[image2.jpg]

 

/s/ Chen Zhen Guang /s/ Talon Zipper (Shenzhen) Co., Ltd. Trustee and
Manger(Signature / Stamp): Phone:     Phone:                  

 

 

 

  

 

 

 

 

 

 

 

Date: 08/10/15

 